Exhibit 10.2

Declaration of Amendment
to
UAL Corporation
Success Sharing Program -
Performance Incentive Plan


 




        WHEREAS, UAL Corporation has adopted the UAL Corporation Success Sharing
Program - Performance Incentive Plan (the "Plan"); and

        WHEREAS, the Plan reserves to the UAL Corporation's Senior Vice
President - People the authority (i) to establish or amend Exhibits to the Plan
reflecting the terms of the Plan as applied to International Employees and (ii)
to amend the definition of Wages as reflected in Appendix B.

        NOW, THEREFORE, the undersigned hereby amends and restates Exhibit T,
effective April 1, 2004, to read as set forth in the attached revised Exhibit T.

        IN WITNESS WHEREOF, the undersigned has executed this Declaration of
Amendment this 24th day of August, 2004.
 
 
 
 

_/s/ Sara A. Fields
Sara A. Fields
Senior Vice President - People
 
 


Exhibit T

Uruguay





I.     Participation.      A.     Eligibility.  International Employees who are
working regularly in Uruguay, who are on the Employer's Uruguayan payroll and
who are not subject to the terms of a collective bargaining agreement with the
Employer, unless the terms of such agreement require that such employees
participate in the Plan, are eligible to participate in the Plan ("Covered
Uruguayan Employees").

        B.     Acknowledgement.  In order to receive an award under the Plan, a
Covered Uruguayan Employee must execute a written acknowledgement in the form
and manner established by the Employer.
 
 

II.     Plan Terms. A.     Time of Payment.  Covered Uruguayan Employees will be
paid their Quarterly Incentive Awards for the second, third and fourth 2004
calendar quarters in calendar year 2005 together with their 2004 Annual
Incentive Award, if any. For Quarterly and Annual Incentive Awards for calendar
year 2005 and thereafter, the Awards will be paid in a single sum in the
calendar year immediately following the calendar year to which the Award
relates. The Award payment will be made as soon as practicable following the end
of the calendar year and determination of the Awards, including a determination
that no Annual Award will be payable.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 